[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Gilbert, Slip Opinion No. 2020-Ohio-3021.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-3021
             THE STATE OF OHIO, APPELLEE, v. GILBERT, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Gilbert, Slip Opinion No. 2020-Ohio-3021.]
Court of appeals’ judgment reversed on the authority of State v. Dangler and cause
        remanded.
       (No. 2018-0461―Submitted May 13, 2020―Decided May 26, 2020.)
              CERTIFIED by the Court of Appeals for Sandusky County,
                              No. S-16-047, 2018-Ohio-879.
                                    _________________
        {¶ 1} The judgment of the court of appeals is reversed, and this cause is
remanded to the court of appeals for application of State v. Dangler, __ Ohio St.3d
__, 2020-Ohio-2765, __ N.E.3d __.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                    _________________
                           SUPREME COURT OF OHIO




       Kendall Legal Services, L.L.C., and Laurel A. Kendall, for appellant, Glen
Gilbert.
                             _________________




                                       2